Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandel US20080252450.
Regarding Claim 8, Wandel discloses a system for a system for detecting intrusion of one or more persons in a cargo hold of a vehicle carrying goods that emit carbon dioxide; the system comprising: a sensor (detector 13 of fig. 1 and paras. 30, 46-48) to sense the concentration of carbon dioxide within the cargo hold and output a signal indicative thereof, and detection means (communication unit 16 of fig. 1 and para. 32)  arranged to receive the signal from the sensor. 
Wandel does not explicitly disclose to identify an intrusion event by a relatively rapid decrease in concentration of carbon dioxide within the cargo hold towards the baseline concentration.
However, Wandel contemplates in para. 42 “filter out false alarms, e.g. slow changes” thus reads on “identify an intrusion event by a relatively rapid decrease”.
Further Wandel contemplates in para. 16 detector(s) is set to detect a change of the concentration or the amount of these chemical substance(s), where change could be either an increase or a decrease. Furthermore, the detection of a change in concentration is inherent disclosure of a baseline concentration against which a change in concentration is to be detected. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include a baseline concentration into Wandel as an obvious design choice to provide a reference against which is to be detected.                              
Regarding Claim 9, Wandel’s disclosure of “filter out false alarms, e.g. slow changes” in para 42.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt Wandel without undue experimentation to arrive at the claimed wherein the goods cause a relatively slow increase in carbon dioxide concentration within the cargo hold from a baseline concentration, and in
which the detection means is arranged to identify the intrusion evident by detecting a relatively rapid decrease in concentration of carbon dioxide within the cargo hold towards the baseline concentration.
	Regarding Claim 11, Wandel’s disclosure in fig. 1 and para. 34 reads on wherein the detection means is arranged to output an event signal in response to identifying an intrusion event and the system comprising an alarm mechanism configured to activate to produce an alarm signal in response to receiving the event signal.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandel as applied to claim11 above, and further in view of Marriot US20060170537.
Regarding Claim 13, Wandel discloses in fig.1 and para. 32 wherein the alarm is located remote from a container 10. 
Wandel fails to explicitly disclose remote from a vehicle. 
However, Marriot in fig. 1 and para. 28 in view of para. 24 alarm is located remote from a vehicle.
It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Marriot into Wandel to enhance system the versatility.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685